PER CURIAM.
We have for review the decision in Honeycutt v. State, 805 So.2d 987 (Fla. 4th DCA 2001), which certified conflict with the decisions in Coppola v. State, 795 So.2d 258 (Fla. 5th DCA 2001), and Regan v. State, 787 So.2d 265 (Fla. 1st DCA 2001). *902We accept jurisdiction, see art. V, § 3(b)(4), Fla. Const., summarily quash the decision of the Fourth District Court of Appeal, and remand for reconsideration in light of our decision in Banks v. State, 887 So.2d 1191 (Fla.2004).
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.